DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites on lines 7 – 8, “a first symmetry axis extending perpendicular to a reference plane diving the cutting insert into two halves”. First, it is unclear in in what direction the reference plane extends and in relation to what. How does the reference plane divide the cutting insert into two halves? Second, in what direction does the first symmetry axis extend? And in relation to what does the first symmetry axis extend? Further clarification is needed. 
Claim 17 recites on lines 3 – 5, “further comprising a third symmetry axis extending perpendicular to the first symmetry axis and to the second symmetry axis, and the first symmetry axis and the third symmetry axis span a second symmetry plane”. First, it is unclear if “a third symmetry axis” is an additional axis or should refer to the “third symmetry axis” already set forth in claim 16. Second, it is unclear if “a second symmetry plane” is an additional symmetry plane or should refer to the “second symmetry plane already set forth in claim 16. Further clarification is needed.
Claim 21 recites on lines 2 – 3, “a main seat surface extending parallel to the reference plane being formed in each of said first and second end surfaces”. It is unclear what is being formed in each of the first and second end surfaces. Is a main seat surface formed in the first and second end surface? Is an additional reference plane formed in the first and second end surface? Further clarification is needed.
Claim 24 recites on lines 2 – 4, “a main seat surface extending parallel to the reference plane being formed in each of said first and second end surfaces”. It is unclear what is being formed in each of the first and second end surfaces. Is a main seat surface formed in the first and second end surface? Is an additional reference plane formed in the first and second end surface? Further clarification is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 – 18, 21 – 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kitajima et al. US 2018/0257155 (hereafter “Kitajima”).
Regarding claim 14, Kitajima discloses a double-sided tangential milling cutting insert (3) (Figures 1 – 12) for corner milling, comprising: a first end surface (12) (Figures 5 – 12); an opposed second end surface (12) (Figures 5 – 12); two main side surfaces (24) (Figures 5 – 9, 12); two secondary side surfaces (13) (Figures 5 – 8, 10 – 12); a first symmetry axis (C2) (Figures 5 – 12) extending perpendicular to a reference plane (plane formed by C3 and C1) (Figures 5 – 12) dividing the cutting insert into two halves; said first and second end surfaces each having two diagonally opposed raised corners (21) (Figures 5 – 11) and two diagonally opposed lowered corners (22) (Figures 5 – 8); said two main side surfaces having a through-hole (16) (Figures 5, 7, 9 – 12) formed therein, said through-hole penetrating said two main side surfaces and extending along a second symmetry axis (C1) (Figures 5 – 12), wherein the first symmetry axis and the second symmetry axis span a first symmetry plane; first to fourth cutting edge sections (edges 14, 21, 31, 32) (Figures 5 – 11) being formed at an intersection of said first end surface with said main side surfaces and said secondary side surfaces and at an intersection of said second end surface with said main side surfaces and said secondary side surfaces, said first to fourth cutting edge sections each having a main cutting edge (14) (Figures 5 – 11), a raised corner (edge at 21) (Figures 5 – 11) and a wiper edge (31) ([0019], [0115], [0161], Figures 5 – 10), said wiper edge extending from said raised corner along a portion of said secondary side surface; a transitional edge portion (32) ([0019], [0115], [0161], Figures 5 – 10) formed along said secondary side surface and connecting said wiper edge to an adjacent lowered corner (22) of said diagonally opposed lowered corners; and adjacent to said transitional edge portion said secondary side surface having a support surface ([0151] – [0155], [0168] – [0173]) coming closer to the first symmetry plane with increasing distance from the reference plane ([0137]).
Regarding claim 15, Kitajima discloses the double-sided tangential milling cutting insert according to claim 14, wherein said support surface (42) is planar ([0131]).
Regarding claim 16, Kitajima discloses the double-sided tangential milling cutting insert according to claim 14, further comprising a third symmetry axis (C3) (Figures 5 – 12) extending perpendicular to the first symmetry axis (C2) and to the second symmetry axis (C1), the first symmetry axis and the third symmetry axis spanning a second symmetry plane; and wherein said support surface (42) comes closer to the first symmetry plane  (formed by C1 and C2) with increasing distance from the second symmetry plane ([0137]).
Regarding claim 17, Kitajima discloses the double-sided tangential milling cutting insert according to claim 16, further comprising a third symmetry axis (C3) (Figures 5 – 12) extending perpendicular to the first symmetry axis (C2) and to the second symmetry axis (C1), and the first symmetry axis and the third symmetry axis span a second symmetry plane; and adjacent said main cutting edges (14), said main side surfaces (24) are formed as main relief surfaces (23) (Figures 5 – 8), which come closer to the second symmetry plane with increasing distance from the reference plane ([0121], [0122]).
Regarding claim 18, Kitajima discloses the double-sided tangential milling cutting insert according to claim 17, wherein a width of said main relief surfaces (23) decreases with increasing distance from an adjacent one of said two diagonally opposed raised corners (21) ([0121], [0122]).
Regarding claim 21, Kitajima discloses the double-sided tangential milling cutting insert according to claim 14, further comprising a main seat surface (27) ([0124], [0153]) extending parallel to the reference plane being formed in each of said first and second end surfaces.
Regarding claim 22, Kitajima discloses the double-sided tangential milling cutting insert according to claim 21, wherein said main seat surface (27) is situated closer to the reference plane (formed by C1 and C3) than said raised corners (21) and wherein said lowered corners (22) are situated closer to the reference plane than said main seat surfaces (see annotated Figure 8 below).

    PNG
    media_image1.png
    999
    755
    media_image1.png
    Greyscale

Regarding claim 23, Kitajima discloses a tangential milling tool for corner milling, comprising: a holder (2) (Figures 1 – 4, 13 – 16) having at least one insert seat (4) (Figures 1 – 4, 13 – 16); and a double-sided tangential milling cutting insert (3)  (Figures 1 – 4) according to claim 14 mounted in said at least one insert seat.
Regarding claim 24, Kitajima discloses the tangential milling tool according to claim 23, wherein: said double-sided tangential milling cutting insert having a main seat surface (27) extending parallel to the reference plane (formed by C2 and C1) being formed in each of said first (12) and second end surfaces (12); and said at least one insert seat (4) contains a radial abutment surface (51) (Figures 3, 13 – 16) against which at least one of said main side surfaces (24) of said double-sided tangential milling cutting insert rests, a tangential abutment surface (52) (Figures 3, 4, 13 – 16) against which said main seat surface of said double-sided tangential milling cutting insert rests, and an axial abutment surface (53) (Figures 3, 4, 13 – 16) against which said support surface rests.
Regarding claim 25, Kitajima discloses the tangential milling tool according to claim 24, wherein said tangential abutment surface (52) and said axial abutment surface (53) of said at least one insert seat (4) are disposed under an acute internal angle relative to each other [0029], [0158], [0170].
Regarding claim 26, Kitajima discloses the tangential milling tool according to claim 24, wherein said radial abutment surface (51) and said axial abutment surface (53) of said at least one insert seat (4) are disposed under an acute internal angle relative to each other ([0026], [0157], [0168]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2018/0257155 (hereafter “Kitajima”) in view of Brunetto et al. US 2019/0143424 (hereafter “Brunetto).
Regarding claim 19, Kitajima discloses the double-sided tangential milling cutting insert according to claim 17, wherein said main relief surfaces extend along said main cutting edges from said raised corners to said lowered corners, but fails to disclose main relief surfaces extend along said main cutting edges from said raised corners towards said lowered corners over more than 60 percent and less than 95 percent of a length of said main cutting edges. Brunetto teaches a similar tangential milling cutting insert comprising a relief surface of variable length extending along the main cutting edge with a decreasing width as the distance increases from the raised corner toward the lowered corner wherein the length of main relief surface is at least half the length of the long side of the cutting insert. Brunetto teaches the length of the main relief surface may be adjusted to affect the leading and trailing portions of the main cutting edge in order to optimize the strength of the main cutting edge prolonging the life of the insert ([0029] – [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the main relief surface of Kitajima to be between 60% to 95% of the length of the main cutting edge, as taught by Brunetto, to optimize the strength of the cutting edge based upon operation parameters and the different forces acting on the cutting edge thus prolonging the life of the cutting insert. See ln re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2018/0257155 (hereafter “Kitajima”) in view of Narita et al. JP 2008-229745 (hereafter “Narita”).
Regarding claim 20, Kitajima fails to disclose the double-sided tangential milling cutting insert according to claim 14, wherein said secondary side surfaces each have a groove formed therein extending from said first end surface up to said second end surface. Narita teaches a similar tangential cutting insert which may be used for a ramping process wherein the cutting insert comprises secondary side surfaces where each has a groove (4a) (Figures 5, 6) extending from the first surface (3) to an opposing second surface (3) (Figures 5, 6) for improving chip disposal during the ramping process ([0034], Figures 5, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary side surfaces of the cutting insert of Kitajima, with the side surface groove as taught by Narita, to improve chip control during the ramping process.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S HEARNE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722